UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE TO Amendment No. 1TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) or 13(e)(1) OFTHE SECURITIES EXCHANGE ACT OF 1934 GREAT ELM CAPITAL CORP.(Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Stock, par value of $0.01 per share(Title of Class of Securities) 390320109(CUSIP Number of Class of Securities) Peter A. ReedChief Executive Officer Great Elm Capital Corp.200 Clarendon Street, 51st Floor Boston, MA 02116(617) 375-3006(Name, address and telephone number of person authorized toreceive notices and communications on behalf of filing person) Copy to:Michael K. Hoffman
